 MEREDITH CORPORATIONMeredith Corporation and American Federation ofTelevision & Radio Artists, Kansas City/OmahaLocal. Case 17 CA-8748July 9, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYUpon a charge filed on January 29, 1979, byAmerican Federation of Television & Radio Artists,Kansas City/Omaha Local, herein called the Union,and duly served on Meredith Corporation, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Direc-tor for Region 17, issued a complaint on February 15,1979, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 13,1978, following a Board election in Case 17-RC8622, the Union was duly certified as the exclusivecollective-bargaining representative of certain of Re-spondent's employees as a result of which they weremade part of a preexisting appropriate unit;' andthat, commencing on or about January 8, 1979, andat all times thereafter, including January 23, 1979,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative of those employ-ees, although the Union has requested and is request-ing it to do so. On March 9, 1979, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaint. OnMarch 21, 1979, counsel for the General Counsel fileddirectly with the Board a Motion To Transfer Pro-ceeding to Board and Motion for Summary Judg-ment. Subsequently, on April 6, 1979, the Board is-sued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralI Official notice is taken of the record in the representation proceeding,Case 17 RC-8622, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Iniertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.Counsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent admits itsrefusal to bargain but denies that it thereby violatedSection 8(a)(5) and (1) of the Act. Respondent's an-swer to the complaint contends, inter alia. that thecertification of the Union as the exclusive bargainingrepresentative of Respondent's directors and produc-tion assistants employed at its Fairway, Kansas, facil-ity is null and void because they are supervisorswithin the meaning of the Act. Respondent's responseto the Notice To Show Cause contends that the Re-gional Director and the Board committed a legal andfactual error in the underlying representation case b,finding that the aforesaid directors and productionassistants are not supervisors as defined in Section2(11) of the Act. Respondent further argues that theBoard has, in earlier cases, recognized that directorsand production assistants are supervisors as definedin the Act, and that later Board decisions holding tothe contrary are distinguishable from this case and incontravention of the legislative purpose of Section2(11) of the Act.Counsel for the General Counsel argues that Re-spondent's contentions are without merit as they raiseissues which were presented to and decided by theBoard in the underlying representation case.A review of the record herein, including the recordin Case 17-RC-8622, shows the following: On Sep-tember 21, 1978, the Union filed a petition for anelection seeking to determine if a group of employeesconsisting of all directors and production assistantsemployed by Respondent at its Fairway, Kansas, fa-cility desired to be included in the existing unit (es-sentially composed of announcers and newsmen) cur-rently represented by the Union. After a hearing, onNovember 9, 1978, the Acting Regional Director is-sued a Decision and Direction of Election in which hefound that these directors and production assistantsconstituted an appropriate unit, and that such unitwould become a part of the existing unit representedby the Union if a majority of the employees involvedvoted for representation. On November 21, 1978, Re-spondent filed a request for review of the Acting Re-gional Director's Decision and Direction of Election243 NLRB No. 56323 I)DECISIONS OF NATIONAL. LABOR RELATIONS BOARDcontesting the inclusion of directors and productionassistants in the existing unit. The request for reviewwas denied on December 1, 1978.On December 5, 1978, an election by secret ballotwas conducted under the direction and supervision ofthe Regional Director among the employees in thevoting group of directors and production assistants. Amajority of these employees designated and selectedthe Union as their representative for the purpose ofcollective bargaining with Respondent. On December13, 1978, the Union was certified to bargain for suchemployees as part of the group of employees which itcurrently represented.Commencing on or about January 8, 1979, theUnion requested. and continues to request. Respon-dent to bargain collectively with it with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment concerning thedirectors and production assistants. Since on or aboutJanuary 8, 1979, and at all times thereafter. Respon-dent has refused, and is continuing to refuse, to recog-nize the Union and to meet and bargain collectivelywith the Union as the exclusive bargaining represent-ative of those employees on the ground that they aresupervisors under the Act.The issues which Respondent seeks to raise at thistime were raised and decided by the Acting RegionalDirector in the underlying representation proceeding.In denying Respondent's request for review of theActing Regional Director's Decision and Direction ofElection, the Board found that Respondent hadraised no substantial issues warranting review. It thusappears that Respondent is attempting to raise againissues which were specifically considered and resolvedby the Acting Regional Director and the Board in theunderlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-2See Pitsburgh Plaie Glass Co, v. N.L.R B., 313 U.S. 146. 162 (1941):Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).erly litigable in this unfair labor practice proceeding.3Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FININ(;S ()I FA(II. I1i BUSINEiSS ()1 RSPONDENI'Respondent is an Iowa corporation engaged in thecommunications industry, including the operation ofradio and television stations and the printing andpublishing of magazines and books. Respondent op-erates a facility in Fairway, Kansas. In the course andconduct of its business operations within the State ofIowa. Respondent annually purchases goods and ser-vices valued in excess of $50,000 directly from sourceslocated outside the State of Iowa.We find, on the basis of the foregoing, that Respon-dent is. and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. IE I.ABOR O)R(;ANIZATION INVOI.VEDAmerican Federation of Television & Radio Art-ists, Kansas City/Omaha Local, is a labor organiza-tion within the meaning of Section 2(5) of the Act.111. TIlE UNFAIR I.ABOR PRACTICESA. The Representation ProceedingThe units and the certification(a) The following employees of Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All employees employed by Respondent asnewsmen and announcers, including its free-lance newsmen and announcers who perform astalent on radio or television programs producedby Respondent at its Fairway, Kansas, facility,but excluding office clerical employees, guards,and supervisors as defined in the Act.At all times material herein, the Union has been theexclusive bargaining representative of the employeesRespondent denies the appropriateness of the overall unit. which, as al-leged in the complaint, includes the directors and production assistants em-ployed at its Fairway, Kansas, facility, for the same reason it denies thepropriety of the certification herein. We find that this denial is without meritin light of the Board's finding in the underlying representation case that thedirectors and production assistants are employees.324 MEREDITH CORPORATIONin said unit for the purpose of collective bargainingwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employmentwithin the meaning of Section 9(a) of the Act, and hasmaintained with Respondent a collective-bargainingagreement covering the employees therein, effectivefurther from December 1, 1976, through November30, 1979.(b) On December 5, 1978, a majority of the em-ployees of Respondent in the following unit or groupof employees, in a secret-ballot election conductedunder the supervision of the Regional Director forRegion 17. designated the Union as their representa-tive for the purpose of collective bargaining with Re-spondent, and by so doing indicated a desire to be in,and were included in and became a part of, the ap-propriate unit designated in subparagraph (a) above:All directors and production assistants employedby Respondent at its Fairway, Kansas. facility,but excluding all office clerical employees,guards, and supervisors as defined in the Act.(c) On December 13, 1978, the Union was certifiedto bargain for the group of employees described insubparagraph (b) as part of the unit currently repre-sented by the Union described above in subpara-graph (a).(d) As a result of the election in Case 17-RC-8622,since December 5, 1978, the following employees con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees employed by Respondent asnewsman and announcers, including its free-lance newsmen and announcers, who perform astalent on radio or television programs producedby Respondent at its Fairway, Kansas, facility,including all directors and production assistantsemployed at said facility, but excluding officeclerical employees, guards and supervisors as de-fined in the Act.(e) At all times since December 5, 1978, the Unionhas been, and is now, the exclusive bargaining repre-sentative of the employees in the overall unit de-scribed above in subparagraph (d) within the mean-ing of Section 9(a) of the Act, and since December 13,1978, has been the certified exclusive representative ofthe directors and production assistants includedwithin that unit.B. The Request To Bargain and Respondent's RefusalCommencing on or about January 8, 1979, and atall times thereafter, the Union has requested, andcontinues to request, Respondent to bargain collec-tively with it as the exclusive collective-bargainingrepresentative of the group of employees consisting ofdirectors and production assistants. Commencing onor about January 8, 1979, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the certified exclusive representative for col-lective bargaining of those employees.Accordingly, we find that Respondent has, sinceJanuary 8, 1979, and at all times thereafter, refused tobargain collectively with the Union as the certifiedexclusive representative of the group of employeesconsisting of directors and production assistants, andas a result the employees in the overall appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and () of theAct.IV. 11E EFFIi('I ()F 11 tU:NI:AIR I.ABOR PRA('CTICESUPON ('()MMER('IThe activities of Respondent set forth in sectionIll, above, occuring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. rIlE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as thecertified exclusive representative of the group of em-ployees consisting of directors and production assis-tants, and, if an understanding is reached, embodysuch understanding in a signed agreement.To insure that these employees will be accorded theservices of their selected bargaining agent for the pe-riod provided by law, we shall construe the initialperiod of certification as beginning on the date Re-spondent commences to bargain in good faith withthe Union as their recognized bargaining representa-tive in the overall appropriate unit. See Mar-Jac Poul-try Company, Inc., 136 NLRB 785 (1962); CommerceCompany d/h/a Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied379 U.S. 817: Burnett Construction Company, 149NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir.1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:325 DECISIONS OF NATIONAl. LABOR RELATIONS BOARDCONCI.USIONS ()F LAW1. Meredith Corporation is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. American Federation of Television & RadioArtists, Kansas City/Omaha Local, is a labor organi-zation within the meaning of Section 2(5) of the Act.3. All employees employed by Respondent as free-lance artists to perform as talent on radio or televisionprograms produced by Respondent at its Fairway,Kansas, facility, but excluding all office clerical em-ployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4. At all times material herein, the Union has beenthe representative of the employees in the unit de-scribed above in paragraph 3 within the meaning ofSection 9(a) of the Act, and the employees therein arecurrently covered by a collective-bargaining agree-ment between Respondent and the Union, whichagreement is effective from December , 1976,through November 30, 1979.5. On December 5, 1978, a majority of the direc-tors and production assistants employed at Respon-dent's Fairway, Kansas, facility, by secret-ballot elec-tion, designated the Union as their exclusiverepresentative for purposes of collective bargaining,and thereby evinced a desire to become, and became,a part of the appropriate unit described above. OnDecember 13, 1978, the Union was certified to repre-sent the directors and production assistants as part ofthe currently represented unit of employees describedabove in paragraph 3.6. As a result of the election in Case 17-RC-8622,since December 5, 1978, all employees employed byRespondent as freelance artists to perform as talenton radio or television programs produced by Respon-dent at its Fairway, Kansas, facility, including all di-rectors and production assistants employed at said fa-cility, but excluding all office clerical employees,guards, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.7. Since December 5, 1978, the Union has beenand now is the exclusive representative of the employ-ees in the overall unit described above in paragraph 6for the purpose of collective bargaining within themeaning of Section 9(a) of the Act, and since Decem-ber 13, 1978, has been and now is the certified exclu-sive representative of the directors and production as-sistants included within that unit.8. By refusing on or about January 8, 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of the directors and productionassistants employed by Respondent in the aforesaidappropriate unit, and as a result the employeestherein, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.9. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.10. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Mer-edith Corporation, Fairway, Kansas, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with American Federation ofTelevision & Radio Artists, Kansas City/Omaha Lo-cal, as the exclusive bargaining representative of itsemployees employed as directors and production as-sistants at its Fairway, Kansas, facility in the follow-ing appropriate unit:All employees employed by Respondent asnewsmen and announcers, including its free-lance newsmen and announcers, who perform astalent on radio or television programs producedby Respondent at its Fairway, Kansas, facility,including all directors and production assistantsemployed at said facility, but excluding officeclerical employees, guards, and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofthe employees employed as directors and productionassistants in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.326 MEREDITH CORPORATION(b) Post at its Fairway, Kansas, facility copies ofthe attached notice marked "Appendix"4Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 17, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.4 In the event that this Order is enforced hy a Judgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted b Order of theNational Labor Relations Board" shall read "Posted Pursuant to .I Judgmentof the United States Court of Appeals Eniorcing an Order o the NationalLabor Relations Board."APPENDIXNorI(E To ENPI.PLoYUSPosII)D BY ORDER ()F l1ILNAIIONAI. LABOR RI.AlIO()NS BOARDAn Agency of the United States GovernmentWi WIl. N refuse to bargain collectivelyconcerning rates of pay. wages, hours, and otherterms and conditions of employment withAmerican Federation of Television & Radio Art-ists, Kansas City/Omaha Local, as the exclusiverepresentative of the employees employed by usas directors and production assistants in the bar-gaining unit described below.WE WIl.,. NO' in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILt., upon request. bargain with theabove-named Union. as the exclusive representa-tive of all employees employed as directors andproduction assistants in the bargaining unit de-scribed below, with respect to rates of pa.wages. hours, and other terms and conditions ofemployment, and. if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All employees employed by us as newsmenand announcers, including our free-lancenewsmen and announcers. who perform as tal-ent on radio or television programs producedby us at our Fairway., Kansas. facility. includ-ing all directors and production assistants enm-ployed at said facility, but excluding officeclerical employees. guards. and supervisors asdefined in the Act.MNRII)III ()RI'P()RAIlit)N327